DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the clearance detection portion".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1,3,6,7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirai et al. JP 2005-008283 A.  
	Hirai discloses, regarding claim 1, a sheet conveying device comprising:
a sheet placement table (31);
a sheet discharge table (34) located below the sheet placement table;
a conveyance mechanism (32,39) configured to convey a sheet placed on the sheet placement table onto the sheet discharge table via an execution position at which image processing is executed by an image processing portion (see at least fig.2);
a raising/lowering mechanism (40) configured to raise and lower the sheet placement table; and
a raising/lowering control portion configured to control the raising/lowering mechanism in accordance with a clearance that is defined by a height from the sheet on the sheet discharge table to the sheet placement table, so as to maintain the clearance to be equal to or higher than a set value (see at least fig.9, ¶0069-0070).
Regarding claim 3, wherein 
at least during execution of the image processing on a predetermined number of sheets that are a job target, the raising/lowering control portion controls the raising/lowering mechanism in accordance with the clearance so as to maintain the clearance to be equal to or higher than the set value (see at least fig.9, ¶0069-0070).
Regarding claim 6, an image processing apparatus comprising:
the sheet conveying device according to claim 1; and
the image processing portion (13,14) configured to execute at least one of image reading and image forming on the sheet as a target (see at least fig.1, ¶0016).
Regarding claim 7, a sheet conveying method used in a sheet conveying device that includes:
a sheet placement table (31);
a sheet discharge table (34) located below the sheet placement table;
a conveyance mechanism (32,39) configured to convey a sheet placed on the sheet placement table onto the sheet discharge table via an execution position at which image processing is executed by an image processing portion (see at least fig.2);
a raising/lowering mechanism (40) configured to raise and lower the sheet placement table,
the sheet conveying method comprising
controlling the raising/lowering mechanism in accordance with a clearance that is defined by a height from the sheet on the sheet discharge table to the sheet placement table, so as to maintain the clearance to be equal to or higher than a set value (see at least fig.9, ¶0069-0070).

7.	Claims 1-4,6,7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heineck PGPub 2020/0223650.  
	Heineck discloses, regarding claim 1, a sheet conveying device comprising:
a sheet placement table (10);
a sheet discharge table (65) located below the sheet placement table;
a conveyance mechanism (15,75,80,85) configured to convey a sheet placed on the sheet placement table onto the sheet discharge table via an execution position at which image processing is executed by an image processing portion (see at least fig.2);
a raising/lowering mechanism (23) configured to raise and lower the sheet placement table (¶0022,0029); and
a raising/lowering control portion (20) configured to control the raising/lowering mechanism in accordance with a clearance that is defined by a height from the sheet on the sheet discharge table to the sheet placement table, so as to maintain the clearance to be equal to or higher than a set value (see at least fig.7C, ¶0021).
Regarding claim 2, wherein
when one or more sheets are discharged onto the sheet discharge table and the clearance becomes equal to or lower than a threshold that is determined based on the set value, the raising/lowering control portion raises the sheet placement table (the height of the placement table is adjusted with each sheet fed therefrom such that the set value, which is a function of the constant overall height of the machine, H0, is maintained, as discussed in at least fig.7C, ¶0018,0035).
Regarding claim 3, wherein 
at least during execution of the image processing on a predetermined number of sheets that are a job target, the raising/lowering control portion controls the raising/lowering mechanism in accordance with the clearance so as to maintain the clearance to be equal to or higher than the set value (the overall height of the machine, H0, is maintained; see at least fig.7C, ¶0035).
Regarding claim 4, wherein
the raising/lowering control portion controls the raising/lowering mechanism to lower the sheet placement table upon completion of the image processing on all of the predetermined number of sheets that are the job target (upon completion of a job and when a new stack of copy sheets are loaded onto placement table 10, a sensor will readjust the height of the tray depending on the height or weight of the sheets accordingly, as discussed in at least ¶0017).
Regarding claim 6, an image processing apparatus comprising:
the sheet conveying device according to claim 1; and
the image processing portion (90) configured to execute at least one of image reading and image forming on the sheet as a target (see at least fig.7C, ¶0032).
Regarding claim 7, a sheet conveying method used in a sheet conveying device that includes:
a sheet placement table (10);
a sheet discharge table (65) located below the sheet placement table;
a conveyance mechanism (15,75,80,85) configured to convey a sheet placed on the sheet placement table onto the sheet discharge table via an execution position at which image processing is executed by an image processing portion (see at least fig.2);
a raising/lowering mechanism (23) configured to raise and lower the sheet placement table (¶0022,0029); and
the sheet conveying method comprising
controlling the raising/lowering mechanism in accordance with a clearance that is defined by a height from the sheet on the sheet discharge table to the sheet placement table, so as to maintain the clearance to be equal to or higher than a set value (see at least fig.7C, ¶0021).

Allowable Subject Matter
8.	Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Miwa (USP 10,961,074) discloses at least a sheet conveying device comprising: a sheet placement table (50); a sheet discharge table (96) located below the sheet placement table; and a raising/lowering mechanism (M1,110) configured to raise and lower the sheet placement table (fig.5-7).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        12/2/2022